DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridge et al.  (US 2020/0273047).
Regarding claims 1, 8, and 14, Bridge et al. disclose a computing system configured to implement a greenhouse gas (GHG) tracking and auditing platform for tracking GHG emissions associated with each GHG entity of a plurality of GHG entities (see Fig.1, para. [0068]- [0074]: emission tracking system 110, entities 105a-105i), each GHG entity (power plant) representing one or more of a GHG source (see Fig.3, para. [0088]-[0089]: sources 350, 352) and a GHG sink (para. [200]: carbon sink), the computing system comprising: a logic subsystem comprising one or more logic computational devices; and a data-holding subsystem comprising computer-readable instructions executable by the logic subsystem (para. {0111]: program logic control (PLC) 352) to, for each GHG entity, receive sensor data over time from each sensor of one or more sensors, each sensor configured to sense data related to GHG emissions by the GHG entity (Fig.3, para. [0089]: Primary sources 350 may include one or more sensors 370 (e.g. carbon monoxide sensor, carbon dioxide sensor, etc.), emission monitoring devices 375 (e.g. continuous emissions monitoring system or CEM, portable emission monitoring system or PEM, etc.), and/or any other system or equipment capable of directly monitoring one or more types of greenhouse gas emissions from the entity 305); based at least in part on the sensor data, determine a GHG emission amount for each time interval of a plurality of time intervals for the GHG entity (para. [0107]: monitoring system 355 also includes internal secondary sources 352. Internal secondary sources 352 can be defined as one or more units, devices and/or systems within the premises of the entity 305 that provide secondary data that can be used to estimate one or more greenhouse gas emissions associated with the entity 305. The internal secondary sources 352 do not directly monitor the amount of greenhouse gas emissions generated by the entity 305); for each time interval, store GHG emission data comprising the GHG emission amount determined, the time interval, and the sensor data (Fig. 3, para. [0118]: the external secondary system 360 may include one or more servers or databases that receive and store emission related data from one or more of the primary sources 350 and internal secondary sources 352 of the entity 305); receive a request for a set of GHG emission data for the entity; and in response to the request, output the set of GHG emission data (para. [0126]: The emission tracking device 320 is configured to interact with the monitoring system 355 of the entity 305 and receive one or more of raw emission data (e.g. electrical signals from sensors 370, as discussed above), total emission output measurement (e.g. from emission measuring devices 375, as discussed above), secondary emission related data (e.g. from secondary internal sources 352), or a combination of these, para. [0139]: The external processing device 325 is also configured to generate reports based on the emission data and analysis. The reports may be generated for the regulation system 340, entity 305 or upon a request of another interested party. In some cases, the external processing device 325 may receive report templates that may be provided by a regulation system 340 or entity 305.).
Regarding claims 2, 9, and 17, Bridge et al. disclose the plurality of GHG entities (see Fig.1) comprise one or more of a transportation entity (para. [0069]: a rail transportation means 105e, a marine transportation means 105f, an air transportation means 105g, an on-road and off-road transportation means 105h), an energy production entity  (para. [0069; power generation facility 105b, para. [0117]: power plant).
Regarding claims 3, 10, and 15, Bridge et al. disclose determine the GHG emission amount for one or more of the plurality of GHG entities based at least in part on applying a model to the sensor data (Figs.1, 2B, para. [0074], [0080]: the second device (225) is configured to receive data, measurements and calculations from the first device (110, 220B), conduct analysis on the received information; determine changes in emissions output to validate compliance; determine amount of greenhouse gas credit or offset (e.g. carbon credit etc.) required or available for trade; facilitate or broker a trade in greenhouse gas emission credit; monitor emission reduction efforts and techniques; and generate and transmit corresponding reports).
Regarding claims 4 and 11, Bridge et al. disclose store the GHG emission amount are further executable to store information regarding the model applied (para. [0118]: the external secondary system 360 may include one or more servers or databases that receive and store emission related data from one or more of the primary sources 350 and internal secondary sources 352 of the entity 305).
Regarding claim 5, Bridge et al. disclose the request comprises an audit request (para. [0036]: the process is documented so that a third party may review, analyze, understand and replicate it. For example, verification may include audits of data to ensure accuracy).
Regarding claims 6, 12, and 16, Bridge et al. disclose receive sensor data over time are executable to receive sensor data over time in real-time for at least some of the one or more sensors (Fig. 5 para. [0159]: The customers can also define the purpose and functionality of the emission tracking unit 510 in terms of entities and types of greenhouse gas emissions to monitor. The customers can additionally define the categories to include in emission reports, and request the generation of one or more emission reports, para. [0165]: The audit module 534 interacts with at least one of the memory unit 518 and the databases 530 to audit the various data and measurements, and the methods and processes of obtaining such data and measurements. The audit module 534 audits the various emission sources, such as sensors 370, emission monitoring devices 375, internal 352 and/or external 360 secondary sources etc. The audit module 534 also audits the emission data and calculated or estimated emission output values and offset measurement values. The audit module 534 also audits the reports for compliance).
Regarding claim 7, 13, and 19, Bridge et al. disclose detect an anomalous GHG emission amount, and output an alert indication that the anomalous GHG emission amount was detected (para. {0180]-[0181]: This emission output value from emission data received at the first time forms an emission baseline. The baseline can be used in several methods for comparison. For example, the baseline can be compared to the industry standard to determine the carbon-offset. The baseline can be used to determine if a new technology or application reduces emissions by comparing before and after emission output values.).
Regarding claim 18, Bridge et al. disclose processing the set of GHG emission data to determine a GHG emission anomaly, and wherein retrieving the set of GHG emission data from the GHG emission data stored further comprises retrieving GHG emission data from the GHG emission data stored related to the GHG emission anomaly (para. {0180]-[0181]: This emission output value from emission data received at the first time forms an emission baseline. The baseline can be used in several methods for comparison. For example, the baseline can be compared to the industry standard to determine the carbon-offset. The baseline can be used to determine if a new technology or application reduces emissions by comparing before and after emission output values.).
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 2009/0287520).
Regarding claims 1, 8, and 14, Zimmerman discloses a computing system configured to implement a greenhouse gas (GHG) tracking and auditing platform for tracking GHG emissions associated with each GHG entity of a plurality of GHG entities (para. [0046]: a combination of elements can provide an integrated system to generate and quantify standardized Carbon Emission Reduction Credit (CERCs). These elements can include a systematic approach for gathering and managing data, a modeling component for estimating CERCs based on available information, a scenario module to help landowners develop best management strategies for generating CERCs, a system to quantify the uncertainty and risk, and strategies for auditing and verifying data inputs that are consistent with current, pending and future greenhouse gas emissions legislation.), each GHG entity (power plant) representing one or more of a GHG source and a GHG sink (para. [0006]-[0007], [0161]), the computing system comprising: a logic subsystem comprising one or more logic computational devices (para. {0102]: program logic); and a data-holding subsystem comprising computer-readable instructions executable by the logic subsystem  (para. [0101]-[0104]) to, for each GHG entity, receive sensor data over time from each sensor of one or more sensors, each sensor configured to sense data related to GHG emissions by the GHG entity (Figs.6B. 8, para. [0132], [0155], [0158]: in FIG. 8, numerous sensors are positioned in and near the power plant for obtaining relevant data relating to flow rates, temperatures, pressures, particulate matter, gas compositions, energy produced, energy consumed, raw fuel consumed, waste streams, etc. Exemplary sensors include waste stream product sensor 810, stack moisture sensor 820, cooling tower temperature sensor 840, and power production sensor 830. Other sensors collecting information about air preheating operations (e.g., temperature, energy used to preheat air, etc.), ash collected (e.g., weight of ash collected in ash removal system), flue gas temperature, moisture and content, etc. Data from sensors 810, 820, 840 and 830 are transmitted through either wired or wireless communications (not shown) to data collection module 860. Other data is collected from analytical tests performed in batches, for example, analytical composition of raw fuels and of waste streams such as materials collected from filters, resins or the like. Such other data is also provided to data collection module or may be input via manual data entry module 850); based at least in part on the sensor data, determine a GHG emission amount for each time interval of a plurality of time intervals for the GHG entity (para. [0158]: A plan to implement one or more of the feasible alternatives is then devised. The plan is then implemented and the incremental effects on greenhouse gas emissions are then tracked over time through measurement and determinations); for each time interval, store GHG emission data comprising the GHG emission amount determined, the time interval, and the sensor data (Fig. 6B, para. [0124]: emission reduction credit applications in the environmental, commercial, agricultural and energy sectors for instance would each possess a database for storage of relevant application data 695, a validation module 675 created to handle and validate data particular to that sector, a module for data input and storage 685, as well as a module to generate reports 680 specific to that particular sectors, e.g. energy vs. agriculture, and a module for conducting an uncertainty analysis 690, para. [0203]: The total quantity of carbon is computed by integrating the mass flow rate of carbon dioxide over the desired time period); receive a request for a set of GHG emission data for the entity; and in response to the request, output the set of GHG emission data (abstract, Fig.6B, para. [0128], [0131], report 680).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857